Exhibit 10.40

GUARANTY

(Exceptions to Nonrecourse Liability)

THIS GUARANTY (“Guaranty”) is made as of this 3rd day of March, 2006 in favor of
GMAC COMMERCIAL MORTGAGE CORPORATION, a California corporation (together with
its successors and assigns, “Lender”) by ALLSTATE MANAGEMENT CORP., a New Jersey
corporation (who, together are referred to as “Guarantors” and each individually
as “Guarantor”).

BACKGROUND

A. KOLA INVESTMENTS, L.L.C., a New Jersey limited liability company (“Borrower”)
and Lender are entering into a certain Loan Agreement of even date herewith
(“Loan Agreement”) pursuant to which Lender will make a loan (“Loan”) to
Borrower in the maximum principal amount of $52,000,000.00. The Loan also will
be evidenced by Borrower’s promissory note to Lender of even date herewith
(“Note”) and secured by, among other things, a mortgage, deed of trust, deed to
secure debt or similar security instrument made by Borrower to Lender also of
even date herewith (“Security Instrument”) which grants to Lender, among other
things, a first lien on the property described therein.

B. Each Guarantor will derive substantial benefit from Lender’s making of the
Loan to Borrower.

C. Lender requires as a condition to making the Loan that Guarantors agree,
jointly and severally, to guaranty for the benefit of Lender, and its successors
and assigns, all obligations and liabilities of Borrower with respect to the
Loan for which Borrower is personally liable.

NOW, THEREFORE, to induce Lender to make the Loan to Borrower, and in
consideration of the substantial benefit each Guarantor will derive from the
Loan, and other good and valuable consideration, the receipt and sufficiency of
which is acknowledged, and intending to be legally bound hereby, each Guarantor
hereby agrees as follows:

ARTICLE 1

DEFINED TERMS

1.01 Defined Terms. Capitalized terms used in this Guaranty and not specifically
defined in this Guaranty have the meaning provided in the Loan Agreement.

ARTICLE 2

OBLIGATION GUARANTEED

2.01 Guaranty of Loan Obligations. Each Guarantor, jointly and severally,
irrevocably and unconditionally, guarantees to Lender the prompt payment when
due, whether at stated maturity, by acceleration or otherwise, of all
obligations and liabilities of Borrower for which Borrower is, or shall become,
personally liable pursuant to the Loan Agreement and other Loan Documents, as
and to the extent provided in Article 12 of the Loan Agreement (“Guaranteed
Obligations”).



--------------------------------------------------------------------------------

2.02 Continuing Obligation. This Guaranty is a continuing guaranty and in full
force and effect and will be discharged only if and when the Loan has been paid
in full, and all obligations under the Loan Agreement and other Loan Documents
have been fully performed; provided, however, that notwithstanding any of the
foregoing to the contrary, this Guaranty shall remain in full force and effect
for so long as any payment hereunder may be voided in bankruptcy proceedings as
a preference or for any other reason.

2.03 Direct Action Against Guarantor. Each Guarantor’s liability under this
Guaranty is a guaranty of payment and performance and not of collection. Lender
has the right to require each Guarantor to pay, comply with and satisfy its
obligations and liabilities under this Guaranty, and shall have the right to
proceed immediately against each Guarantor with respect thereto, without being
required to attempt recovery first from Borrower or any other party, without
first suing on the Note or any other Loan Document and without demonstrating
that the collateral for the Loan is inadequate security or that Lender has
exercised (to any degree) or exhausted any of Lender’s other rights and remedies
with respect to Borrower or any collateral for the Loan.

ARTICLE 3

GENERAL TERMS AND CONDITIONS

3.01 Payments; Interest on Amounts Payable Hereunder. Amounts payable to Lender
under this Guaranty shall be immediately due and payable on Lender’s written
demand and shall be paid without reduction by set-off, defense, counterclaim or
cross-claim. Interest at the Default Rate (or the maximum interest rate
permitted by applicable law) shall accrue on any judgment obtained by Lender in
connection with the enforcement or collection of amounts due under this Guaranty
until such judgment is paid in full. Lender may apply all money received by
Lender to payment or reduction of the Loan or reimbursement of Lender’s
expenses, in such priority and proportions, and at such time or times as Lender
may elect.

3.02 Cumulative Remedies. Guarantors acknowledge that, following an Event of
Default with respect to the Loan, Lender is entitled to accelerate the Loan and
exercise all other rights and remedies as have been provided to Lender under the
other Loan Documents, by law or in equity, including, without limitation
enforcement of this Guaranty. All rights and remedies of Lender are cumulative
and may be exercised independently, concurrently or successively in Lender’s
sole discretion and as often as occasion therefor shall arise. Lender’s delay or
failure to accelerate the Loan or exercise any other remedy upon the occurrence
of an Event of Default with respect to the Loan shall not be deemed a waiver of
such right or remedy. No partial exercise by Lender of any right or remedy will
preclude further exercise thereof. Notice or demand given to Guarantor in any
instance will not entitle Guarantor to notice or demand in similar or other
circumstances nor constitute Lender’s waiver of its right to take any future
action in any circumstance without notice or demand (except where expressly
required by this Guaranty to be given). Lender may release other security for
the Loan, may release any party liable for the Loan, may grant extensions,
renewals or forbearances with respect thereto, may accept a partial or past due
payment or grant other indulgences, or may apply any other security held by it
to payment of the Loan, in each case without prejudice to its rights under this
Guaranty and without

 

2



--------------------------------------------------------------------------------

such action being deemed an accord and satisfaction or a reinstatement of the
Loan. Lender will not be deemed as a consequence of its delay or failure to act,
or any forbearances granted, to have waived or be estopped from exercising any
of its rights or remedies.

3.03 Enforcement Costs. Guarantors hereby agree to pay, on written demand by
Lender, all out-of-pocket costs incurred by Lender in collecting any amount
payable under this Guaranty or enforcing or protecting its rights under the
Guaranty, in each case whether or not legal proceedings are commenced. Such fees
and expenses include, without limitation, reasonable fees for attorneys,
paralegals and other hired professionals, court fees, costs incurred in
connection with pre-trial, trial and appellate level proceedings (including
discovery and expert witnesses), costs incurred in post-judgment collection
efforts or in any bankruptcy proceeding. Amounts incurred by Lender shall be
immediately due and payable, and shall bear interest at the Default Rate from
the date of disbursement until paid in full, if not paid in full within ten
(10) business days after Lender’s written demand for payment.

3.04 Unimpaired Liability. Each Guarantor acknowledges and agrees that all
obligations hereunder are and shall be absolute and unconditional under any and
all circumstances without regard to the validity, regularity or enforceability
of any or all of the Loan Documents or the existence of any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
guarantor or surety. Without limiting the foregoing, each Guarantor acknowledges
and agrees that its respective liability hereunder shall in no way be released,
terminated, discharged, limited or impaired by reason of any of the following
(whether or not Guarantor has any knowledge or notice thereof): (a) Borrower’s
lack of authority or lawful right to enter into any of the Loan Documents;
(b) any modification, supplement, extension, consolidation, restatement, waiver
or consent provided by Lender with respect to any of the Loan Documents
including, without limitation, approval of a Transfer or the grant of extensions
of time for payment or performance; (c) failure to record any Loan Document or
to perfect any security interest intended to be provided thereby or otherwise to
protect, secure or insure any collateral for the Loan; (d) Lender’s failure to
exercise, or delay in exercising, any rights or remedies Lender may have under
the Loan Documents or under this Guaranty; (e) the release or substitution, in
whole or in part, of any collateral for the Loan or acceptance of additional
collateral for the Loan; (f) the release of any Guarantor from performance, in
whole or in part, under this Guaranty or the release of Borrower from
performance, in whole or in part, under any of the Loan Documents, in each case
whether by operation of law, Lender’s voluntary act, or otherwise; (g) any
bankruptcy, insolvency, reorganization, adjustment, dissolution, liquidation or
other like proceeding involving or affecting Borrower, SPE Manager, SPE Equity
Owner, any other Guarantor or Lender; (h) the termination or discharge of the
Security Instrument or the exercise of any power of sale or any foreclosure
(judicial or otherwise) or delivery or acceptance of a deed-in-lieu of
foreclosure; (i) the existence of any claim, setoff, counterclaim, defense or
other rights which Guarantor may have against Borrower, SPE Manager, SPE Equity
Owner, any other Guarantor or Lender, whether in connection with the Loan or any
other transaction; or (j) the accuracy or inaccuracy of the representations and
warranties made by Borrower in any of the Loan Documents.

3.05 Waivers. Each Guarantor hereby waives and relinquishes, to the fullest
extent permitted by law: (a) all rights or claims of right to cause a
marshalling of assets or to cause Lender to proceed against any of the
collateral for the Loan before proceeding under this

 

3



--------------------------------------------------------------------------------

Guaranty against it or any other Guarantor; (b) all rights and remedies accorded
by applicable law to sureties or guarantors, except any rights of subrogation
and contribution (the exercise of which are subject to the terms of this
Guaranty); (c) the right to assert a counterclaim, other than a mandatory or
compulsory counterclaim, in any action or proceeding brought by or against it;
(d) notice of acceptance of this Guaranty and of any action taken or omitted in
reliance hereon; (e) presentment for payment, demand, protest, notice of
nonpayment or failure to perform or observe, or any other proof, notice or
demand to which it might otherwise be entitled with respect to its obligations
hereunder; and (f) all homestead or exemption rights against the obligations
hereunder and the benefits of any statutes of limitation or repose.

3.06 Guarantor Bound by Judgment Against Borrower. Each Guarantor agrees that it
shall be bound conclusively, in any jurisdiction, by the judgment in any action
by Lender against Borrower in connection with the Loan Documents (wherever
instituted) as if such Guarantor were a party to such action even if not so
joined as a party.

3.07 Certain Consequences of Borrower’s Bankruptcy.

(a) If Borrower shall be subject to the protection of the Bankruptcy Code or any
insolvency law the effect of which is to prevent or delay Lender from taking any
remedial action against Borrower, including the exercise of any option Lender
has to accelerate and declare the Loan immediately due and payable, Lender may,
as against each Guarantor, nevertheless declare the Loan due and payable and to
the extent of any guaranteed obligations, enforce any or all of its rights and
remedies against any Guarantor as provided herein.

(b) Any payment made on the Loan, whether made by Borrower or any Guarantor or
any other Person, that is required to be refunded or recovered from Lender as a
preference or a fraudulent transfer or is otherwise set-aside pursuant to the
Bankruptcy Code or any insolvency or other debtor relief law shall not be
considered as a payment made on the Loan or under this Guaranty. To the extent
of any guaranteed obligations, each Guarantor’s liability under this Guaranty
shall continue with respect to any such payment, or be deemed reinstated, with
the same effect as if such payment had not been received by Lender,
notwithstanding any notice of revocation of this Guaranty prior to such
avoidance or recovery or payment in full of the Loan, until such time as all
periods have expired within which Lender could be required to return any amount
paid at any time on account of the Guaranteed Obligations.

(c) Until payment in full of the Loan (including interest accruing on the Note
after the commencement of a proceeding by or against Borrower under the
Bankruptcy Code, which interest the parties agree remains a claim that is prior
and superior to any claim of Guarantor notwithstanding any contrary practice,
custom or ruling in cases under the Bankruptcy Code generally), Guarantors agree
not to accept any payment or satisfaction of any kind of indebtedness of
Borrower to Guarantors and hereby assign such indebtedness to Lender, including
the right (but not the obligation) to file proof of claim and to vote in any
other bankruptcy or insolvency action, including the right to vote on any plan
of reorganization, liquidation or other proposal for debt adjustment under
Federal or state law.

 

4



--------------------------------------------------------------------------------

3.08 Subrogation and Contribution. Each Guarantor agrees that no payment by it
under this Guaranty shall give rise to (a) any rights of subrogation against
Borrower or the collateral for the Loan, or (b) any rights of contribution
against any other Guarantor, in each case unless and until Lender has received
full and indefeasible payment of the Loan. If the deferral of such rights shall
be unenforceable for any reason, each Guarantor agrees that (a) its rights of
subrogation shall be junior and subordinate to Lender’s rights against Borrower
and the collateral for the Loan, and (b) its rights of contribution against any
other Guarantor shall be junior and subordinate to Lender’s rights against each
other Guarantor.

3.09 Subordination of Borrower’s Obligations to Guarantor. Any indebtedness of
Borrower to any Guarantor, now or hereafter existing, together with any interest
thereon, shall be and hereby is deferred, postponed and subordinated to the
prior payment in full of the Loan. Further, each Guarantor agrees that should
such Guarantor receive any payment, satisfaction or security for any
indebtedness owed by Borrower to it, the same shall be delivered to Lender in
the form received (endorsed or assigned as may be appropriate) for application
on account of, or as security for, the Loan and until so delivered to Lender,
shall be held in trust for Lender as security for the Loan.

3.10 Lender Transferees; Secondary Market Activities. Each Guarantor
acknowledges and agrees that Lender, without notice to any Guarantor or any
Guarantor’s prior consent, may assign all or any portion of its rights hereunder
in connection with any sale or assignment of the Loan or servicing rights
related to the Loan, each grant of participations in the Loan, a transfer of the
Loan as part of a Securitization in which Lender assigns its rights to a
securitization trustee, or a contract for the servicing of the Loan, and that
each such assignee, participant or servicer shall be entitled to exercise all of
Lender’s rights and remedies hereunder. Each Guarantor further acknowledges that
Lender may provide to third parties with an existing or prospective interest in
the servicing, enforcement, ownership, purchase, participation or Securitization
of the Loan, including, without limitation, any Rating Agency rating the
securities issued in respect of a Securitization or participation of the Loan,
and any entity maintaining databases on the underwriting and performance of
commercial mortgage loans, any and all information which Lender now has or may
hereafter acquire relating to the Loan, the Property or with respect to Borrower
or any Guarantor, as Lender determines necessary or desirable. Each Guarantor
irrevocably waives all rights it may have under applicable law, if any, to
prohibit such disclosure, including, without limitation, any right of privacy.

3.11 Financial Reports, Inspection of Records. Each Guarantor agrees to furnish
to Lender (a) an annual personal financial statement if Guarantor is an
individual or an annual balance sheet and statement of changes in Guarantor’s
financial position if Guarantor is not an individual, each to be delivered
within ninety (90) days after the end of the calendar year or close of the
Guarantor’s fiscal year, as applicable; and (b) upon the occurrence and during
the continuance of an Event of Default, such additional financial information
(including, without limitation, copies of state and Federal income tax returns)
as Lender may reasonably require from time to time (but no more frequently than
annually unless an Event of Default exists with respect to the Loan). Each
financial report provided by a Guarantor shall be certified by such Guarantor to
be complete and accurate and shall be prepared in reasonable detail in
accordance with consistently applied accounting methods reasonably acceptable to
Lender. Lender and its agents have the right, upon forty-eight (48) hours prior
written notice to Guarantor (notice to be given unless an Event of Default
exists with respect to the Loan), to examine the records, books and other papers
which reflect upon such Guarantor’s financial condition and to make copies and
abstracts from such materials.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

4.01 Guarantor Due Diligence and Benefit. Each Guarantor represents and warrants
to Lender that (a) the Loan and this Guaranty are for commercial purposes,
(b) it has had adequate opportunity to review the Loan Documents, (c) it is
fully aware of obligations of Borrower thereunder and of the financial
condition, assets and prospects of Borrower, and (d) it is executing and
delivering this Guaranty based solely upon Guarantor’s own independent
investigation of the matters contemplated by clauses (a)-(c) above and in no
part upon any representation, warranty or statement of Lender with respect
thereto.

4.02 General. Each Guarantor individually, as to such Guarantor, represents and
warrants that:

(a) Authority. Guarantor has the full power and authority to execute and deliver
this Guaranty and to perform its obligations hereunder. If Guarantor is not an
individual: (i) Guarantor is duly organized, validly existing and in good
standing under the laws of the state of its formation, and (ii) the execution,
delivery and performance of this Guaranty by Guarantor has been duly and validly
authorized and the person(s) signing this Guaranty on Guarantor’s behalf has
been validly authorized and directed to sign this Guaranty.

(b) Valid and Binding Obligation. This Guaranty constitutes Guarantor’s legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except to the extent enforceability may be limited under applicable
bankruptcy and insolvency laws and similar laws affecting creditors’ rights
generally and to general principles of equity.

(c) No Conflict with Other Agreement. Guarantor’s execution, delivery and
performance of this Guaranty will not (i) violate Guarantor’s organizational
documents if Guarantor is not an individual, (ii) result in the breach of, or
conflict with, or result in the acceleration of, any obligation under any
guaranty, indenture, credit facility or other instrument to which Guarantor or
any of its assets may be subject, or (iii) violate any order, judgment or decree
to which Guarantor or any of its assets is subject.

(d) No Pending Litigation. No action, suit, proceeding or investigation,
judicial, administrative or otherwise (including without limitation any
reorganization, bankruptcy, insolvency or similar proceeding), currently is
pending or, to the best of Guarantor’s knowledge, threatened against Guarantor
which, either in any one instance or in the aggregate, may have a material,
adverse effect on Guarantor’s ability to perform its obligations under this
Guaranty.

(e) Consideration. Guarantor will derive substantial benefit from the Loan to
Borrower.

 

6



--------------------------------------------------------------------------------

(f) Financial Condition. Guarantor currently is solvent and will not be rendered
insolvent by providing this Guaranty. No change that would have a Material
Adverse Effect has occurred in the financial condition of Guarantor since the
date of its most recent financial statements submitted to Lender, other than has
been disclosed in writing to Lender and acknowledged by Lender.

ARTICLE 5

MISCELLANEOUS

5.01 Notices. All notices and other communications under this Guaranty are to be
in writing and addressed in the case of Lender to the address as set forth below
and in the case of each Guarantor, as set forth below such Guarantor’s signature
hereto. Default or demand notices shall be deemed to have been duly given upon
the earlier of: (a) actual receipt; (b) one (1) business day after having been
timely deposited for overnight delivery, fee prepaid, with a reputable overnight
courier service, having a reliable tracking system; (c) one (1) business day
after having been sent by telecopier (with answer back acknowledged) provided an
additional notice is given pursuant to (b); or (d) three (3) business days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by certified mail, postage prepaid, return
receipt requested, and in the case of clause (b) and (d) irrespective of whether
delivery is accepted. A new address for notice may be established by written
notice to the other parties; provided, however, that no address change will be
effective until written notice thereof actually is received by the party to whom
such address change is sent. Lender’s notice address is as follows:

 

Address for Lender:   

GMAC Commercial Mortgage Corporation

200 Witmer Road

Horsham, PA 19044

Attn.: Servicing Accounting - Manager

Fax: 215-328-3478

 

With a copy to:

 

Ballard Spahr Andrews & Ingersoll, LLP

601 13th Street

Suite 1000 South

Washington, DC 20005-3807

Attn: James P. Cooke, Esq.

Fax: 202-626-9008

5.02 Entire Agreement; Modification. This Guaranty is the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes and replaces all prior discussions, representations, communications
and agreements (oral or written). This Guaranty shall not be modified,
supplemented, or terminated, nor any provision hereof waived, except by a
written instrument signed by the party against whom enforcement thereof is
sought, and then only to the extent expressly set forth in such writing.

5.03 Binding Effect; Joint and Several Obligations. This Guaranty is binding
upon and inures to the benefit of Guarantors, Lender and their respective heirs,
executors, legal representatives, successors, and assigns, whether by voluntary
action of the parties or by operation of law. No Guarantor may delegate or
transfer its obligations under this Guaranty. If there is more than one
Guarantor, each Guarantor shall be jointly and severally liable hereunder.

 

7



--------------------------------------------------------------------------------

5.04 Unenforceable Provisions. Any provision of this Guaranty which is
determined by a court of competent jurisdiction or government body to be
invalid, unenforceable or illegal shall be ineffective only to the extent of
such determination and shall not affect the validity, enforceability or legality
of any other provision, nor shall such determination apply in any circumstance
or to any party not controlled by such determination.

5.05 Duplicate Originals; Counterparts. This Guaranty may be executed in any
number of duplicate originals, and each duplicate original shall be deemed to be
an original. This Guaranty (and each duplicate original) also may be executed in
any number of counterparts, each of which shall be deemed an original and all of
which together constitute a fully executed Guaranty even though all signatures
do not appear on the same document.

5.06 Construction of Certain Terms. Defined terms used in this Guaranty may be
used interchangeably in singular or plural form, and pronouns shall be construed
to cover all genders. Article and section headings are for convenience only and
shall not be used in interpretation of this Guaranty. The words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Guaranty as a whole and not to any particular section, paragraph or other
subdivision; and the word “section” refers to the entire section and not to any
particular subsection, paragraph of other subdivision; and “Guaranty” and each
of the Loan Documents referred to herein mean the agreement as originally
executed and as hereafter modified, supplemented, extended, consolidated, or
restated from time to time.

5.07 Governing Law. This Guaranty shall be interpreted and enforced according to
the laws of the State where the Property is located (excluding any choice of law
rules that may direct the application of the laws of another jurisdiction).

5.08 Consent to Jurisdiction. Each Guarantor irrevocably consents and submits to
the exclusive jurisdiction and venue of any state or federal court sitting in
the county and state where the Property is located with respect to any legal
action arising with respect to this Guaranty and waives all objections which it
may have to such jurisdiction and venue.

5.09 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
GUARANTOR WAIVES AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY
ISSUE ARISING OUT OF THIS GUARANTY.

 

8



--------------------------------------------------------------------------------

ARTICLE 6

LOCAL LAW PROVISIONS

The provisions set forth below control in the event of any conflict with the
other terms of this Guaranty:

If Lender elects to enforce this Guaranty before, or without, enforcing the
Security Instrument, Guarantor waives any right, whether pursuant to 12 Okla.
Stat. 686 or otherwise, to require Lender to set off the value of the Property
against the Obligations.

[Remainder of page is blank; signatures appear on next page.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereby sign, seal and deliver this Guaranty.

 

ALLSTATE MANAGEMENT CORP., a

New Jersey corporation

By:  

/s/ Donald N. Love

  Donald N. Love, President

Address for Notice:

4300 Haddonfield Road

Suite 314

Pennsauken, NJ 08109

Attn.: Mr. Steven Zalkind

Fax: 856-662-2154

With a copy to:

Sherman, Silverstein, Kohl, Rose & Podolsky

4300 Haddonfield Road

Suite 311

Pennsauken, NJ 08109

Attn.: M. Zev Rose

Fax: 856-662-0165